Citation Nr: 1103962	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-33 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1. Entitlement to service connection for a claimed low back 
disorder.

2. Entitlement to service connection for claimed migraine 
headaches with associated vision problems. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from January 1995 to January 
1999 and was discharged from the Reserve in May 2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the RO.

The Board remanded the case to the RO in March 2010 for 
additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran asserts that his headaches, loss of vision and low 
back conditions are due to training with the Reserve.  He reports 
injuring his low back while marching during training  when he 
carried a pack and equipment that weighed between 80 an 100 
pounds.  See the Veteran's statements dated in September 2010, 
November 2008, and August 2005.  

The record shows that the Veteran served on inactive duty for 
training (INACDUTRA) on November 16, 2002.  He also served on 
INACDUTRA on December 5 and 6, 2002 and January 12 and 13, 2003.  
The Veteran served on active duty for training (ACDUTRA) from 
June 12 to 26, 2002.  The Veteran was discharged from the Reserve 
on May 30, 2003.  

In order for service connection to be awarded based upon ACDUTRA, 
the claimant must establish that he or she was disabled from an 
injury or disease incurred or aggravated in the line of duty in 
ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6 
(c).  

In order for service connection to be awarded based upon 
INACDUTRA, the claimant must establish that he or she was 
disabled from an injury incurred or aggravated in the line of 
duty in INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 
3.6.  

ACDUTRA includes full time duty performed by members of the 
National Guard of any state or the reservists.  INACDUTRA 
includes duty other than full time duty performed by a member of 
the Reserves or the National Guard of any state.  38 U.S.C.A. § 
101(22) (a) and (c), 38 C.F.R. § 3.6(d).

In the present case, the service treatment records for the 
Veteran's period of active duty and for subsequent periods of 
ACDUTRA and INACDUTRA have not been located and are presumed 
lost.  However, the Veteran provided lay testimony as to symptoms 
and possible injuries during periods of INACDUTRA and ACDUTRA.  

As noted, the Veteran reported that he experienced back pain 
after carrying the heavy packs and equipment during training.  

The submitted treatment records dated in August 2004 show that 
the Veteran sought treatment for low back pain.  A September 3, 
2004 private medical record indicates that he had lower back 
pain, which radiated down his anterior leg, for two weeks.  Nerve 
Conduction Studies were performed and showed findings consistent 
with lumbar spine radiculopathy.  

A September 9, 2004 MRI of the lumbar spine revealed multilevel 
degenerative disc disease and disc protrusion at L3/L4 and L4/L5.  

The record shows that the Veteran was in a motor vehicle accident 
on September 17, 2004 and sustained additional injury to the low 
back.  The Veteran submitted a statement by his physical 
therapist that the injuries the Veteran sustained in the motor 
vehicle accident were at a different anatomical site than where 
he had lumbosacral spasms in the military.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Given the Veteran's statements that he had back pain after 
carrying the heavy packs during training, the Board finds that a 
remand is required for purposes of affording him a VA 
compensation and pension examination to determine whether the 
Veteran was disabled due to a low back injury incurred during 
INACDUTRA or ACDUTRA.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the headaches with vision loss, the Veteran asserts 
that he suffered headaches and vision loss during INACDUTRA in 
November 2002.  The record shows that the Veteran had a period of 
INACDUTRA on November 16, 2002.  Hospital records show that on 
that date, he sought medical treatment at an emergency room for 
dizziness and left scotoma.  The hospital records note that the 
Veteran developed the symptoms after a run in the Army.  
Migraines headaches with auras was subsequently diagnosed.  See 
the records from S.S. Neurologic Associates dated in March 2003. 

The Board finds that an examination is needed to determine 
whether the Veteran's claimed headaches and vision loss are due 
to an injury incurred during INACDUTRA.   

The RO should contact the Veteran by letter and request that he 
provide sufficient information, and if necessary authorization, 
to enable the RO to obtain any pertinent VA or non-VA treatment 
records showing treatment of a low back disability and migraine 
headaches with vision loss.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran that are not currently associated with 
the claims file.  The Veteran also should be informed that he may 
submit evidence to support his claims including any evidence of 
in-service treatment for his claimed disabilities.  

Accordingly, the remaining issues are REMANDED for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all sources of VA and non-VA medical 
treatment for the claimed low back 
condition and migraines headaches with 
vision loss.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claims to VA including any 
evidence of in-service treatment for his 
claimed disabilities.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed low back 
disability.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.  

The examiner in this regard should elicit 
from the Veteran and record as complete 
clinical history referable to the claimed 
low back disability.  Any indicated testing 
should be performed.

The VA examiner should report all current 
diagnoses pertinent to the low back.  The 
VA examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current low back disability 
including degenerative disc disease is due 
to injury in service to include carrying a 
pack weighing 80 to 100 pounds during 
training, as asserted by the Veteran.  

The examiner should provide a rationale for 
all conclusions.  If the examiner 
determines that he or she is unable to 
provide the requested medical opinion 
without resorting to speculation, the 
examiner should indicate this in the 
report. 

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of the claimed migraine 
headaches with vision loss.  The Veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
current migraine headaches first manifested 
during training on INACDUTRA on November 
16, 2002 are due to an injury sustained at 
that time.  If the examiner determines that 
the migraine headaches existed prior the 
period of INACDUTRA on November 16, 2002, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
current migraine headaches disorder was 
aggravated by INACDUTRA on November 16, 
2002.  

The examiner should provide a rationale for 
all conclusions.  If the examiner 
determines that he or she is unable to 
provide the requested medical opinion 
without resorting to speculation, the 
examiner should indicate this in the 
report. 

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
a reasonable opportunity response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

